Citation Nr: 1600789	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-40 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for a neck disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine and/or service-connected right acromioclavicular separation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from November 1983 to November 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In February 2008, the Veteran requested a hearing before a member of the Board in Washington, D.C.  The Veteran failed to report for the scheduled December 2012 hearing.  As he has not provided good cause for the failure to attend and has not requested an additional hearing, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704. 

In January and September 2013, the Board remanded this matter for further development.  Most recently, in July 2014, the Board again remanded the matter for a new VA examination that addressed all theories of entitlement for the Veteran's claim of service connection for a cervical spine disability.  The matter has been returned to the Board for appellate consideration.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current neck disability had onset during his active service.


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks VA disability compensation benefits for disability due to a neck disorder that he asserts is related to his active service.  With regard to direct service connection, the Veteran claims that his neck has caused him pain since a motorcycle accident in service. The Veteran alternatively claims that his neck disability is secondary to service-connected degenerative disc disease of the lumbar spine and/or service-connected right acromioclavicular separation.  In the instant case, the Board finds that service connection is warranted on a direct theory of entitlement.  Hence, the issue of whether the Veteran's current neck disability was caused or aggravated by any service-connected disabilities will not be discussed.  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to him could have resulted. As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The present disability element of service connection is met in this case.  There are numerous instances in the Veteran's electronic record of diagnoses of a neck disability.  For instance, the most recent VA examination of record from September 2014 documents diagnoses of Klippel-Feil syndrome with associated degenerative arthritis of the cervical spine.  Corroborating the diagnosis section of the September 2014 VA examination is a January 2013 private medical opinion from Dr. G.G.B.  In pertinent part, Dr. G.G.B. provided that the Veteran's Klippel-Feil syndrome was the underlying disability for the Veteran's arthritis of the cervical spine.  The two diagnoses are again documented in a January 2013 VA addendum medical opinion.

In this case, the question of whether the Veteran's current neck condition preexisted his entrance into active service has been raised.  This is a question as to whether the Veteran is presumed to have been sound regarding his neck upon entrance into service.  

For the purposes of section 1132 of Title 38 of the U.S. Code, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132.  Only such conditions that are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2015).

Here, no neck condition was noted in the Veteran's August 1983 report of medical examination for his enlistment into the U.S. Army.  Therefore, this case involves a service connection claim as opposed to a service aggravation claim.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). If there is clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service, then the veteran is not entitled to service-connected benefits for the pre-existing condition.  Wagner, 370 F.3d at 1096.


Clear and unmistakable evidence means that the evidence " 'cannot be misinterpreted and misunderstood, i.e., it is undebatable.' " Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 26 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' "). 

The Board finds that the first rebuttal prong has been met in this case.  The evidence of record shows that Veteran's neck disability, specifically Klippel-Feil disease, clearly and unmistakably preexisted his active duty.  Dr. G.G.B., in his January 2013 opinion, opined that Klippel-Feil disease was a congenital condition, implying that it preexisted service.  VA afforded the Veteran an examination in September 2014 pursuant to the Board's July 2014 Remand.  The examiner opined that the evidence of record clearly and unmistakably showed that the Veteran had a cervical spine disorder that existed prior to his entry into active duty in 1983.  As rationale, the examiner noted that Klippel-Feil disease is a congenital disease.  This finding is corroborated by previous VA examinations of record from November 2009, March 2012, January 2013, and February 2014.  

Having addressed the first prong, for the presumption of soundness to be rebutted, the evidence must demonstrate by clear and unmistakable evidence either that there was no aggravation or permanent increase in disability during service, or any increase in disability was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 297 (2009) (citing Wagner, 370 F.3d at 1096).  The Board finds that the second rebuttal prong has not been met.  There is no clear and unmistakable evidence that the preexisting neck disability was not aggravated by service.  

Initially, as noted above, the Veteran asserts that he has had neck pain and problems since the motor vehicle accident in service, thus providing lay evidence of aggravation. Turning to the VA examinations, the November 2009 VA examiner concluded that the Veteran's neck disability was not related to his service-connected lumbar spine disability.  The March 2012 VA examiner only opined as to whether it was at least as likely as not that the Veteran's neck disability was caused by his 1984 motorcycle accident.  The January 2013 VA opinion was an addendum opinion, in which the examiner opined that it was less likely than not that the preexisting "cervical spine disability underwent a underlying disease is distinguished from a temporary or intermittent flareup."  The Board notes that the January 2013 opinion is ambiguous, and even if stated clearly, was not phrased sufficiently to satisfy the onerous clear-and-unmistakable-evidence standard.  The February 2014 VA examination did not address the Veteran's claim through the presumption of soundness standard.  Finally, the September 2014 VA examiner opined that the Veteran's preexisting cervical spine disorder, which clearly and unmistakably preexisted his active duty, "was not aggravated beyond its natural progression by an in-service event, injury, or illness."  As with the January 2013 opinion, the September 2014 opinion regarding the second rebuttal prong of the presumption of soundness was not phrased sufficiently to satisfy the clear-and-unmistakable-evidence standard.  

In his January 2013 private opinion, Dr. G.G.B. found that it was at least as likely as not that the 1984 motorcycle accident impinged and/or aggravated the Veteran's preexisting neck disability, causing it to be jolted, thus causing the Veteran's arthritic degeneration over time.  

Essentially, the VA examinations of record do not satisfy the second rebuttal prong of the presumption of soundness.  And even if they were phrased sufficiently to satisfy the clear-and-unmistakable-evidence standard, they would still be contradicted by the competent medical opinion from Dr. G.G.B. in January 2013.  Therefore, the Board concludes that the evidence demonstrates that it is debatable whether the Veteran's preexisting neck disability was permanently worsened during service, and the second prong is not met.  Consequently, the presumption of soundness is not rebutted.  

Having determined that the presumption of soundness is not rebutted, the finding is that the in-service element of service connection is met in this case; a neck disability was incurred during active service.

Turning to the nexus element, the January 2013 private opinion from Dr. G.G.B. is sufficient evidence for the Board to conclude that the nexus element is met.  Dr. G.G.B. found that it was at least as likely that not that the in-service motorcycle accident impinged or aggravated the Veteran's neck disability, leading to the cervical arthritis.  This favorable nexus opinion is corroborated by the November 2009 VA examination, in which the examiner noted the Veteran had suffered pain in his neck since his in-service motorcycle accident.  

Thus, because all elements of service connection have been met, service connection for a neck disability is  granted.  


ORDER

Service connection for a neck disability is granted.  


REMAND

In July 2014, the Veteran filed a notice of disagreement with a July 2014 rating decision's denial of entitlement to TDIU.  There is no indication that the RO ever issued a statement of the case with respect to this matter.  Therefore, the Board has identified this issue on the title page of this decision and will remand it for the RO to issue an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999) (vacating a Board decision and remanding a matter where VA failed to issue a Statement of the Case after the appellant filed a timely Notice of Disagreement).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a Statement of the Case that pertains to the issue of entitlement to a TDIU.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  If, and only if, the Veteran perfects his appeal by filing a timely substantive appeal following issuance of the Statement of the Case, should the claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


